ORDER

PER CURIAM.
David H. Juillerat appeals the Labor and Industrial Relations Commission’s denial of his claim for unemployment benefits. Although Mr. Juillerat did not appeal the Commission’s ruling to the circuit court for almost eleven years, he argues that we should consider his appeal timely because he had tried to file a timely appeal with the Division of Employment Security. We find that his appeal is out of time and affirm the Commission’s denial of his claim. Finding no prece-dential value to our decision, we affirm by this summary order but have provided the parties with a memorandum setting out the reasons for our decision. Rule 84.16(b).